DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed June 2, 2021, is entered.  Applicant amended claims 1 and 9.  No new matter is entered.  Claims 1-9 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With respect to claims 1, 2, 4, 7, 8, and 9, Examiner notes the statements, “capable of oxidizing hydrogen from an input fuel,” “capable of converting oxygen from an input oxidant” and “both the primary thermoelectric ceramic and the optional secondary thermoelectric ceramic are capable of converting temperature difference between the fuel cell and both the air and fuel gas into an additional output voltage” are statements of intended use that do not further limit the claimed invention.  The cited statements recite a function performed by the anode, cathode and thermoelectric ceramics.  Any anode, cathode and ceramics meeting the requirements of the claimed invention are capable of the same use absent evidence to the contrary.
Uchiyama teaches a solid oxide fuel cell (SOFC) system (Figure 5, 10c) comprising a fuel electrode (22, anode), an electrolyte (21) supported by the anode and an air electrode (23, cathode) supported by the electrolyte.  Figure 5 and Paragraphs 43 and 64.  The anode, electrolyte and cathode, as disclosed by Uchiyama, support one another within the scope of the 
Uchiyama further teaches a primary p-type thermoelectric element (31) is in contact with the cathode (23, air electrode) and positioned on the opposing side of the electrolyte and a secondary n-type thermoelectric element (32) is in contact with the anode (22, fuel electrode) and positioned on the opposite side of the electrolyte.  Figure 5 and Paragraph 64.
Uchiyama teaches the fuel cell system is located within a gas conduit (11) having mixed gas therein, wherein the mixed gas is a combination of fuel and air.  Figure 5 and Paragraphs 41 and 65.  Uchiyama further teaches the mixture is first introduced at a temperature lower than the operational internal temperature of the fuel cell.  Paragraph 41.  Uchiyama teaches the thermoelectric elements generate electric power in response to thermal energy of the mixed fuel gas and the heat of reaction generated by the air and fuel electrodes, respectively.
Uchiyama is silent as to whether the thermoelectric elements are ceramics.
However, Hiroyama, which deals with thermoelectric materials, teaches thermoelectric ceramic elements, such as p-type Ca3Co4O9 and n-type SrTiO3 are effective thermoelectric materials and are desirable for their excellent thermoelectric properties at high temperatures, such as 700 to 800 ⁰C.  Paragraph 45.
Uchiyama teaches the mixed fuel gas is heated to a temperature range between 500 to 1000 ⁰C.  Paragraph 41.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use thermoelectric ceramic as the 
With respect to claims 3 and 5, Examiner notes claims 3 and 5 recite intended uses of the system.  Any system meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.  In this instance, regarding the amount of the additional output voltage, the claimed invention is not limited to a specific duration, meaning the system, over its lifetime use, is capable of producing the claimed output.  Additionally, the system is capable of being operated at any temperature differential selected and doing so would not change the structural features of the claimed invention.
(3)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (U.S. Publication No. 2009/0087691) in view of Hiroyama et al. (U.S. Publication No. 2010/0154856), as applied to claims 1-5 and 7-9 above, and further in view of Takahashi (U.S. Publication No. 2009/0133734).
With respect to claim 6, modified Uchiyama teaches the thermoelectric ceramic elements but is silent as to their thickness.
However, Takahashi, which deals with thermoelectric modules, teaches a thickness of 2mm to 5mm is effective for a thermoelectric ceramic material.  Paragraph 51.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Uchiyama and Hiroyama, as 
(4)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant argues Uchiyama teaches the p-type thermoelectric conversion member is joined on the fuel electrode side and the claimed invention requires the p-type thermoelectric ceramic conductor be in contact with the cathode oxidant side of the fuel cell.  First, Applicant’s argument is not entirely correct as independent claim 1does not require a conductivity type for the thermoelectric.  Second, Uchiyama teaches the p-type thermoelectric conversion member is joined to the air electrode, as noted above, in paragraph [0064].  This is contrary to Applicant’s argument.  Accordingly, Applicant’s argument is not persuasive.
(5)
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796